DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections

Claims 1, 20, and 25 are objected to because of the following informalities:
a)  in the last paragraph of claim 1 “a chemical species are present” should instead be – a chemical species is present --;

b)  in the penultimate paragraph of claim 20 “an chemical species are present” should instead be – a chemical species is present --; and

c) in claim 25, second paragraph above the last paragraph of the claim, “a chemical species are present” should instead be – a chemical species is 
present --.
 
Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 25 recites the limitation " adjusting (a) a backgate voltage; . . . " in the third line from the end of the claim.  There is insufficient antecedent basis for this limitation in the claim as there is no backgate in the sensor.









Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ginet et al., “CMOS-compatible fabrication of top-gated field-effect transistor silicon nanowire-based biosensors,” J. Micromech. Microeng. 21 (2011) 065008 (7 pp) (hereafter “Ginet”).

Addressing claim 1, Ginet discloses a sensor, comprising: 
a working electrode configured to be positioned in contact with an analyte solution (the Examiner is construing the “Gate” electrode in Figure 3 as the claimed working electrode.  In this regard note the following in Applicant’s originally filed specification 

    PNG
    media_image1.png
    108
    1001
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    81
    982
    media_image2.png
    Greyscale

); 
g increases (that is, amplifies) Id:

    PNG
    media_image3.png
    452
    906
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    114
    599
    media_image4.png
    Greyscale

See page 5.), comprising: 
a source terminal (“Source” in Figure 3); 
a drain terminal (“Drain” in Figure 3); and 
a plurality of nanowires (“nanowires” in Figure 4(a)), 

an insulator having a first side and a second side opposite the first side (“Passivation layer” in Figure 3(f), “SiO2” in Figure 4(a), and unlabeled passivation layer (green layer) in Figure 4(b), 
    PNG
    media_image5.png
    139
    613
    media_image5.png
    Greyscale

	See page 3. 
	Also note that the Examiner is construing the top side of the insulator as the first side of the insulator, and is construing the bottom side of the insulator as the second side of the insulator.), 
wherein the working electrode is positioned to the first side of the insulator (that the working electrode is positioned as claimed from 4(a) together with 

    PNG
    media_image6.png
    110
    582
    media_image6.png
    Greyscale

See page 3.
 ), 
wherein the field-effect transistor amplifier is positioned to the second side of the insulator (as best understood by the Examiner the source terminal, drain 
whereby the insulator is configured to prevent direct electrical contact between the working electrode and the field-effect transistor amplifier (this limitation may be inferred from Figure 4(a)), and
whereby the insulator is configured to prevent direct contact between the analyte solution and the field-effect transistor amplifier (for this limitation note the following

    PNG
    media_image7.png
    139
    588
    media_image7.png
    Greyscale

See page 3.
),  
wherein the working electrode is configured such that, when a chemical species are present in the analyte solution, a variation in an electrical field at a location of the field-effect transistor amplifier is induced, wherein the field-effect transistor amplifier is configured such that, when the electrical field varies, a corresponding variation in an electrical current between the source terminal and the drain terminal is induced (this limitation may be inferred from Figures 7 and 8, which show how ID changes with a change in analyte concentration (hydrogen ion concentration in Figure 7 and streptavidin concentration in Figure 8(a)).


	Addressing claim 6, the additional limitation of this claim may be inferred from Figure 3 together with Figure 4(a).  Note that the Examiner is not limiting the interpretation of the term “stacked configuration” to require that the components of the stack are all coextensive and aligned over each other.  
	Addressing claim 8, for the additional limitation of this claim note the following

    PNG
    media_image8.png
    411
    631
    media_image8.png
    Greyscale

	See Ginet page 3.






    PNG
    media_image9.png
    466
    1161
    media_image9.png
    Greyscale






Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.





Claims 1, 6, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cheol-Min Lim, In-Kyu Lee, Ki Joong Lee, Young Kyoung Oh, Yong-Beom Shin & Won-Ju Cho (2017) Improved sensing characteristics of dual-gate transistor sensor using silicon nanowire arrays defined by nanoimprint lithography, Science and Technology of Advanced Materials, 18:1, 17-25, DOI: 10.1080/14686996.2016.1253409 (hereafter “Lim”).

	Addressing claim 1, Lim discloses a sensor (see the title), comprising: 
a working electrode (the Examiner is construing the ITO electrode shown in Figure 2(c) as the working electrode 

    PNG
    media_image10.png
    248
    618
    media_image10.png
    Greyscale

See Lim page 20.) configured to be positioned in contact with an analyte solution (

    PNG
    media_image11.png
    635
    1032
    media_image11.png
    Greyscale






    PNG
    media_image12.png
    366
    591
    media_image12.png
    Greyscale

); 
a field-effect transistor amplifier (as a first matter, the Examiner will note the corresponding components in Lim of the field-effect transistor recited in the claim are not collectively labeled as an amplifier; nevertheless, they clearly have an amplifier function in Lim.  For example,

    PNG
    media_image13.png
    279
    576
    media_image13.png
    Greyscale


Figure 4(a)) is excluded from the field effect transistor amplifier in a similar manner as excluded by Applicant 

    PNG
    media_image14.png
    149
    799
    media_image14.png
    Greyscale

), comprising: 
a source terminal (“S” in Figure 2(c) represents the source region with an implicit source terminal.  See also Figure 2(b) and the leftmost inset figure in the Abstract, which is also Figure 4(a),

    PNG
    media_image15.png
    294
    343
    media_image15.png
    Greyscale


); 


    PNG
    media_image16.png
    294
    343
    media_image16.png
    Greyscale


 ); and 
a plurality of nanowires (

    PNG
    media_image17.png
    751
    1332
    media_image17.png
    Greyscale



    PNG
    media_image18.png
    309
    390
    media_image18.png
    Greyscale

), 
wherein each of the plurality of nanowires electrically connects the source terminal to the drain terminal (see Figures 2(a) and 2(b)


    PNG
    media_image19.png
    717
    827
    media_image19.png
    Greyscale



    PNG
    media_image20.png
    342
    936
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    307
    433
    media_image21.png
    Greyscale

); and 
an insulator having a first side and a second side opposite the first side (“Top gate oxide” in Figure 2(a).  See also Figure 4(a) 

    PNG
    media_image22.png
    355
    479
    media_image22.png
    Greyscale

), 

Figure 2(c) alongside Figure 4(a) 
    PNG
    media_image23.png
    348
    565
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    360
    474
    media_image24.png
    Greyscale


.  However, see the additional comments at the end of this rejection.), 
wherein the field-effect transistor amplifier is positioned to the second side of the insulator (see Figure 2(c) alongside Figure 4(a).  Note that the Examiner is construing the bottom side of the insulator in Figure 4(a) as the second side), 
whereby the insulator is configured to prevent direct electrical contact between the working electrode and the field-effect transistor amplifier (this limitation may be inferred from Figures 5(c)(i) and 5(c)(ii)), and
whereby the insulator is configured to prevent direct contact between the analyte solution and the field-effect transistor amplifier (first recall as indicated above that the Examiner excludes the top gate electrode in Lim from the field effect transistor amplifier in a similar manner to Applicant 

    PNG
    media_image14.png
    149
    799
    media_image14.png
    Greyscale

Now note that the insulator in Lim (“Top oxide”) covers the source and drain terminals (see Figure 2(a)) , so even if the sensing region were to be relocated to be entirely over the gate (see the last paragraph of this rejection) the insulator would prevent direct contact between the analyte solution and the field-effect transistor amplifier), 
wherein the working electrode is configured such that, when a chemical species are present in the analyte solution, a variation in an electrical field at a location of the field-effect transistor amplifier is induced, wherein the field-effect 

    PNG
    media_image25.png
    228
    587
    media_image25.png
    Greyscale



    PNG
    media_image26.png
    270
    595
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    808
    1219
    media_image27.png
    Greyscale

 ).
	Regarding the limitation “wherein the working electrode is positioned to the first side of the insulator”, if Applicant decides to argue that the phrase “positioned to the first side the Examiner of the insulator” should be narrowly interpreted as the working electrode, at least in part, being over the first side of the insulator note, this would be an obvious modification for three different reasons.  The first is that it would only require a mere change in size of the working electrode, in particular just a lengthening of the portion of the working electrode contacting the gate as illustrated below using Lim Figure 2(c)

    PNG
    media_image28.png
    336
    594
    media_image28.png
    Greyscale


Such an extension of the contact portion of the working electrode would be either just be a mere prima facie change in size of the working electrode (see MPEP 2144.04(IV)(A) or, secondly, motivated by an intent to increase the contact surface between the top gate and working electrode in order to optimize electrical communication from the sensing region to the field effect transistor.  The extension of the working electrode illustrated above would then clearly be over the first side of the insulator.  Last, as indicated in the Figure 2(c) caption the sensing region is disposable.  One of skill in the art could readily reconfigure the device so the sensing area is instead directly over the gate, in which case the working electrode would substantially, if not completely, cover the gate and so the first side of the insulator.  Such a reconfiguration would just be prima facie obvious as making the sensing region and transducer region integral (MPEP 2144.04(V)(B)) or rearrangement of parts (MPEP 2144.04(VI(C)). 

claim 1, so that the shape of the working electrode and the sensing membrane (SnO2) is the same as the shape of the gate (G) in Figure 2(c) (the glass substrate for the sensing region (gray plate in Figure 2(c) would be removed), then the working electrode, the field effect transistor amplifier, the insulator would be in stacked configuration.

	
Addressing claim 9, for the additional limitation of this claim note the following in Lim

    PNG
    media_image29.png
    249
    629
    media_image29.png
    Greyscale



    PNG
    media_image30.png
    371
    567
    media_image30.png
    Greyscale

	Lim Figure 2(c)














    PNG
    media_image31.png
    779
    1334
    media_image31.png
    Greyscale











Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ginet in view of Phillips et al. US 2012/0143027 A1(hereafter “Phillips”).

Addressing claim 15, Ginet discloses a sensor, comprising: 
a working electrode configured to be positioned in contact with an analyte solution (the Examiner is construing the “Gate” electrode in Figure 3 as the claimed working electrode.  In this regard note the following in Applicant’s originally filed specification 

    PNG
    media_image1.png
    108
    1001
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    81
    982
    media_image2.png
    Greyscale

); 
a field-effect transistor amplifier as a first matter, the Examiner will note the corresponding components in Lim of the field-effect transistor recited in the claim are not collectively labeled as an amplifier; nevertheless, they clearly have an amplifier function in Lim.  For example, note how a decreasing Vg increases (that is, amplifies) Id:

    PNG
    media_image3.png
    452
    906
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    114
    599
    media_image4.png
    Greyscale

See page 5.), comprising: 
a source terminal (“Source” in Figure 3); 
a drain terminal (“Drain” in Figure 3); and 
a plurality of nanowires (“nanowires” in Figure 4(a)), 
wherein each of the plurality of nanowires electrically connects the source terminal to the drain terminal (Figures 4(a) and 4(b)); and 
an insulator having a first side and a second side opposite the first side (“Passivation layer” in Figure 3(f), “SiO2” in Figure 4(a), and unlabeled 
    PNG
    media_image5.png
    139
    613
    media_image5.png
    Greyscale

	See page 3. 
	Also note that the Examiner is construing the top side of the insulator as the first side of the insulator, and is construing the bottom side of the insulator as the second side of the insulator.), 
wherein the working electrode is positioned to the first side of the insulator (that the working electrode is positioned as claimed from 4(a) together with 

    PNG
    media_image6.png
    110
    582
    media_image6.png
    Greyscale

See page 3.
 ), 
wherein the field-effect transistor amplifier is positioned to the second side of the insulator (as best understood by the Examiner the source terminal, drain terminal, and plurality of nanowires are underneath the bottom side of the insulator), 
whereby the insulator is configured to prevent direct electrical contact between the working electrode and the field-effect transistor amplifier (this limitation may be inferred from Figure 4(a)), and


    PNG
    media_image7.png
    139
    588
    media_image7.png
    Greyscale

See page 3.
),  
wherein the working electrode is configured such that, when a chemical species are present in the analyte solution, a variation in an electrical field at a location of the field-effect transistor amplifier is induced, wherein the field-effect transistor amplifier is configured such that, when the electrical field varies, a corresponding variation in an electrical current between the source terminal and the drain terminal is induced (this limitation may be inferred from Figures 7 and 8, which show how ID changes with a change in analyte concentration (hydrogen ion concentration in Figure 7 and streptavidin concentration in Figure 8(a)).
	Ginet, though, does not disclose having the sensor further comprise “a hydrogel disposed over the working electrode, the hydrogel including at least one enzyme configured to interact with an analyte in the analyte solution.”  On the other hand, the Examiner will note that Ginet does disclose

    PNG
    media_image32.png
    85
    590
    media_image32.png
    Greyscale


Phillips discloses a FET sensor comprising over the gate area (24), which corresponds to the working electrode area in Ginet, hydrogel (16) including at least one enzyme.  See in Phillips the Abstract, Figure 3, and paragraphs [0039]-[0041] and [0035].  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a hydrogel in the sensor of Ginet as taught by Phillips because this would just be substitution of one known biomolecule immobilization chemistry (hydrogel with enzyme therein) for another (biotin/streptavidin) with predictable results, namely adapting the sensor to detect the analyte for which the enzyme is specific for. 

 






	    


    PNG
    media_image33.png
    285
    394
    media_image33.png
    Greyscale



Addressing claim 17, for the additional limitation of this claim note the following in Phillips

    PNG
    media_image34.png
    267
    391
    media_image34.png
    Greyscale




    PNG
    media_image35.png
    270
    358
    media_image35.png
    Greyscale




Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ginet in view of Yoshio Horii US 5,004,998 (hereafter “Horii”), and Merz et al. 
US 2013/0069120 A1 (hereafter “Merz”) or Amemiya et al. US 5,011,589 (hereafter “Amemiya”).

Addressing claim 20, Ginet discloses a sensor, comprising: 
a working electrode configured to be positioned in contact with an analyte solution (the Examiner is construing the “Gate” electrode in Figure 3 as the claimed working electrode.  In this regard note the following in Applicant’s originally filed specification 

    PNG
    media_image1.png
    108
    1001
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    81
    982
    media_image2.png
    Greyscale

); 
a field-effect transistor amplifier as a first matter, the Examiner will note the corresponding components in Lim of the field-effect transistor recited in the claim are not collectively labeled as an amplifier; nevertheless, they clearly have an amplifier function in Lim.  For example, note how a decreasing Vg increases (that is, amplifies) Id:

    PNG
    media_image3.png
    452
    906
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    114
    599
    media_image4.png
    Greyscale


a source terminal (“Source” in Figure 3); 
a drain terminal (“Drain” in Figure 3); and 
a plurality of nanowires (“nanowires” in Figure 4(a)), 
wherein each of the plurality of nanowires electrically connects the source terminal to the drain terminal (Figures 4(a) and 4(b)); and 
an insulator having a first side and a second side opposite the first side (“Passivation layer” in Figure 3(f), “SiO2” in Figure 4(a), and unlabeled passivation layer (green layer) in Figure 4(b), 
    PNG
    media_image5.png
    139
    613
    media_image5.png
    Greyscale

	See page 3. 
	Also note that the Examiner is construing the top side of the insulator as the first side of the insulator, and is construing the bottom side of the insulator as the second side of the insulator.), 
wherein the working electrode is positioned to the first side of the insulator (that the working electrode is positioned as claimed from 4(a) together with 

    PNG
    media_image6.png
    110
    582
    media_image6.png
    Greyscale

See page 3.

wherein the field-effect transistor amplifier is positioned to the second side of the insulator (as best understood by the Examiner the source terminal, drain terminal, and plurality of nanowires are underneath the bottom side of the insulator), 
whereby the insulator is configured to prevent direct electrical contact between the working electrode and the field-effect transistor amplifier (this limitation may be inferred from Figure 4(a)), and
whereby the insulator is configured to prevent direct contact between the analyte solution and the field-effect transistor amplifier (for this limitation note the following

    PNG
    media_image7.png
    139
    588
    media_image7.png
    Greyscale

See page 3.
),  
wherein the working electrode is configured such that, when a chemical species are present in the analyte solution, a variation in an electrical field at a location of the field-effect transistor amplifier is induced, wherein the field-effect transistor amplifier is configured such that, when the electrical field varies, a corresponding variation in an electrical current between the source terminal and the drain terminal is induced (this limitation may be inferred from Figures 7 and 8, D changes with a change in analyte concentration (hydrogen ion concentration in Figure 7 and streptavidin concentration in Figure 8(a)).
	Ginet, though, does not disclose a plurality of microprobes, each microprobe including a tip configured to be inserted into an analyte solution and a sensor positioned at the tip, each sensor being as described just above.
	Amemiya and Merz each disclose a microprobe including a tip configured to be inserted into an analyte solution and a FET sensor positioned at the tip.  See Amemiya the Abstract and Figure 7; and in Merz see the title, Abstract, and Figure 1. 
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the sensor of Ginet be at the tip of a microprobe as taught by Amemiya or Merz because Amemiya states, in regard to the Figure 7 embodiment,
	
    PNG
    media_image36.png
    106
    406
    media_image36.png
    Greyscale
 
	 
    PNG
    media_image37.png
    207
    430
    media_image37.png
    Greyscale

	
	(see col. 7:64 – col. 8:11) and Merz states,

    PNG
    media_image38.png
    117
    402
    media_image38.png
    Greyscale


	In other words, having the sensor of Ginet be at the tip of a microprobe as taught by Amemiya or Merz will greatly enhance the usefulness of the sensor of Ginet because then the sensor can be directly be brought into contact with samples that are liquid or solid, rather than having to obtain a droplet of or from the sample and deposit the droplet onto the sensor. 
 	As for providing a plurality of such microprobes in a single microprobe sensing device, Horii discloses

    PNG
    media_image39.png
    277
    413
    media_image39.png
    Greyscale

	In Horii the plural electrodes (sensors) are in a single device and are configured to be inserted into an analyte solution.  See Figures 1, 3, and 4. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a plurality of electrochemical probes in a single probe sensing 
 		
    PNG
    media_image40.png
    398
    405
    media_image40.png
    Greyscale

		See Horii col. 2:41-64.


	






Other Relevant Prior Art

In the International Search Report for International application no. PCT/IB 20/00568 an article by Shen et al. is cited as an “X” document against classism 1-7, 10-12, and 14 of that application, and as a “Y” document against claims 8,9, 13, and 15-23.  In the corresponding Written Opinion the Shen et al. article is used to reject claims 1, 6, 7, and 14 as lacking novelty, and is used as a base reference to reject claims 2-5 and 10-12 as lacking an inventive step.  The Written Opinion construes the receptors in Shen et al., which are organic bio-receptors (see Shen Figure 1(a) and Table 1), and which are on an insulator layer, as the working electrode (

    PNG
    media_image41.png
    127
    1205
    media_image41.png
    Greyscale


).  However, Applicant’s specification states,

    PNG
    media_image42.png
    153
    1414
    media_image42.png
    Greyscale

Also, Shen states,

    PNG
    media_image43.png
    152
    685
    media_image43.png
    Greyscale

See Shen page 102.
Allowable Subject Matter

Claim 24 is allowed except for the minor informality indicated in Claim Objections above.

Claim 25 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Claims 7, 10, 21, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
a) in claim 7 the combination of limitations requires that the working electrode, “the field- effect transistor amplifier and the insulator are in a side by side configuration.”
In contrast, in both Ginet and Lim the field- effect transistor amplifier and the insulator are in a stacked configuration.  See the rejections of claim 6 above.



b) in claim 10 the combination of limitations requires that “the sensor has a footprint of 0.00005 mm2 to 0.005 mm2.”
	In contrast, regarding Ginet note the following


    PNG
    media_image44.png
    468
    1114
    media_image44.png
    Greyscale


    PNG
    media_image45.png
    638
    1247
    media_image45.png
    Greyscale


So in Ginet the sensor has a footprint of about 6250 µm2 (= 250 µm x 250 µm), which equals 0.06250 mm2.
 	In contrast, regarding Lim note the following

    PNG
    media_image46.png
    798
    1302
    media_image46.png
    Greyscale



c) in claim 21 the combination of limitations requires “the plurality of microprobes are configured to detect at least two analytes.”
	In contrast, in the device of Ginet as modified by Horii and Merz or Amemiya all of the microprobes are configured to measure the same analyte concentration, for example, hydrogen ion concentration (pH).  See the Horii Abstract and Horii col. 2:40-64.  


d) in claim 22 the combination of limitations requires “wherein at least one of the plurality of microprobes is a nonspecific sensor.”
	In contrast, in the device of Ginet as modified by Horii and Merz or Amemiya all of the microprobes are configured to measure the same analyte concentration, for example, hydrogen ion concentration (pH).  See the Horii Abstract and Horii col. 2:40-64.  


e) in claim 24 the combination of limitations requires the following step
“determining an amount of glucose present in the analyte solution based on a difference between the first variation in the first electrical current and the second variation in the second electrical current.”
	In contrast, even if it would have been obvious to configure the sensor of Ginet to be part of a microprobe of a sensing device able to measure glucose, for example, as discussed in the rejections of claims 16 and 17 above, and further obvious to provide in the sensing device a second such microprobe, in a similar manner as discussed in the rejection of claim 20 above, determining an amount of glucose present in the analyte solution would instead be based on a mean value of the first variation in the first electrical current and the second variation in the second electrical current.  See in Horii the Abstract, Figure 2,  and col. 2:40-46.

 (a) a backgate voltage; (b) a working electrode voltage; and (c) a source voltage such that the minimum variation in an electrical current between the source terminal and the drain terminal is induced by the presence of an undesired chemical species.[italicizing by the Examiner]”, and the step of “inserting a sensor positioned at a tip of a sensing device into an analyte solution, . . . .”
	In contrast, even if the sensor of Ginet was positioned at a tip of a sensing device in a contact with analyte solution, for example, as discussed in the rejection of claim 20 above, there would be no backgate because in Ginet there is only a top gate, so the adjusting step cannot be performed. 
	In contrast, in Lim the step of “inserting a sensor positioned at a tip of a sensing device into an analyte solution, . . . .” can not be performed as the sensing device is configured with a well to receive a sample drop from above the sensing device and into which a reference electrode is inserted.  See Lim 
Figures 2(c) and 2(d).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        February 6, 2022